DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 5-7, 9-13, 17 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3.2.2022.

Drawings
The replacement drawing (Fig. 1) was received on 5.10.2022.  This drawing is acceptable.

Specification
The amendment to [0020] was received on 5.10.2022.  This amendment is acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 14-16 and 18  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 14, “massive capacitor” is indefinite because “massive” is a relative term. The term “massive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear when a capacitor is massive or not; is it based on a specific capacitance, a specific physical size/volume/area, other specific variable? None of the dependent claims addresses this deficiency.
Regarding 14, “the (one or more?) signal interconnects” in the last two lines of the claim lack proper antecedent basis. Examiner’s suggestion is in parenthesis. None of the dependent claims addresses this deficiency.

Claim Rejections -  35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Barowski et al. (of record, US 20120106074 A1) in view of Haba et al. (of record, US 20180190580 A1).
Regarding claims 1-3, Barowski discloses (claim 1) a device comprising: one or more chips (202, “high-performance high-power processor layer 202 comprising a plurality of processor cores”); power/ground interconnects (206, “Power delivery layer 204 delivers power (Vdd) and ground from data processing system 212 to high-performance high-power processor layer 202 via a first plurality of C4 solder balls 206”) on a first side (upper) of the device (Fig. 2), wherein the power/ground interconnects are capable of (MPEP 2111, 2112 and/or 2114. Also, [0020]) providing power and ground signaling for the one or more chips; a chip support (204 itself, the term “support” met per MPEP 2111, 2112 and/or 2114) located on the first side (upper) of the device (Fig. 2); and one or more signal interconnects (210 or a subset thereof, “µC4 layer 210”) on a second side (bottom) of the device that is opposite to the first side (Fig. 2), wherein the one or more signal interconnects are capable of (MPEP 2111, 2112 and/or 2114) providing chip signaling for the one or more chips (“The use of micro µC4s in µC4 layer 210 allows higher interconnection density between processor layer 202 and high-speed signaling and I/O layer 208” and “µC4 layer 210 also provides connectivity for signaling between high-performance high-power processor layer 202 and high-speed signaling and I/O layer 208”), wherein the one or more chips (202) are coupled (broad term) to the power/ground interconnects (206) and the one or more signal interconnects (210 or a subset thereof) and are (that is, 202) located between (vertically) the first side (upper) of the device (Fig. 2) comprising the power/ground interconnects and the chip support (204) and the second side (bottom) of the device (Fig. 2) comprising the one or more signal interconnects (210 or a subset thereof, Fig. 2), (claim 2) further comprising at least one of a heat sink component or a heat spreader component (302) that is coupled to and adjacent to a (one of many) first surface of the first side (upper, Figs. 2-3A, “Possible implementations of power delivery layer 204 will be discussed in detail below” and [0024]), and, (claim 3) further comprising a power component (212) that is coupled to and adjacent to a (one of many) second surface  of the first side (Fig. 2, “Power delivery layer 204 delivers power (Vdd) and ground from data processing system 212” and “Power delivery layer 204 may be coupled to data processing system 212 using any type of coupling mechanism, such as connectors formed on a system board, cabling to a power supply, or the like”).
Barowski fails to disclose (claim 1) a chip support comprising a massive capacitor located on the first side of the device, and, wherein the one or more chips are coupled to the power/ground interconnects and the one or more signal interconnects and are located between the first side of the device comprising the power/ground interconnects and the massive capacitor  and the second side of the device comprising the one or more signal interconnects. 
Note: modifying chip support 204 to include a capacitor would meet the claimed limitations.
Haba discloses a chip support (3) comprising a massive capacitor ([0068], [0164]).
It would have been obvious to one of ordinary skill in the art to modify chip support 204 of Barowski to include a massive capacitor per Haba and arrive at the claimed invention so as to achieve “balanced high-speed signaling” and/or “reducing system power delivery network (PDN) impedance” per [0068] of Haba.
Regarding claims 1-3, alternative interpretation and rejection, Barowski discloses (claim 1) a device comprising: one or more chips (202, “high-performance high-power processor layer 202 comprising a plurality of processor cores”); power/ground interconnects (206, “Power delivery layer 204 delivers power (Vdd) and ground from data processing system 212 to high-performance high-power processor layer 202 via a first plurality of C4 solder balls 206”) on a first side (upper) of the device (Fig. 2), wherein the power/ground interconnects are capable of (MPEP 2111, 2112 and/or 2114. Also, [0020]) providing power and ground signaling for the one or more chips; and one or more signal interconnects (210 or a subset thereof, “µC4 layer 210”) on a second side (bottom) of the device that is opposite to the first side (Fig. 2), wherein the one or more signal interconnects are capable of (MPEP 2111, 2112 and/or 2114) providing chip signaling for the one or more chips (“The use of micro µC4s in µC4 layer 210 allows higher interconnection density between processor layer 202 and high-speed signaling and I/O layer 208” and “µC4 layer 210 also provides connectivity for signaling between high-performance high-power processor layer 202 and high-speed signaling and I/O layer 208”), wherein the one or more chips (202) are coupled (broad term) to the power/ground interconnects (206) and the one or more signal interconnects (210 or a subset thereof) and are (that is, 202) located between (vertically) the first side (upper) of the device (Fig. 2) comprising the power/ground interconnects and the second side (bottom) of the device (Fig. 2) comprising the one or more signal interconnects (210 or a subset thereof, Fig. 2), (claim 2) further comprising at least one of a heat sink component or a heat spreader component (302) that is coupled to and adjacent to a (one of many) first surface of the first side (upper, Figs. 2-3A, “Possible implementations of power delivery layer 204 will be discussed in detail below” and [0024]), and, (claim 3) further comprising a power component (212) that is coupled to and adjacent to a (one of many) second surface  of the first side (Fig. 2, “Power delivery layer 204 delivers power (Vdd) and ground from data processing system 212” and “Power delivery layer 204 may be coupled to data processing system 212 using any type of coupling mechanism, such as connectors formed on a system board, cabling to a power supply, or the like”).
Barowski fails to disclose (claim 1) a chip support comprising a massive capacitor located on the first side of the device, and, wherein the one or more chips are coupled to the power/ground interconnects and the one or more signal interconnects and are located between the first side of the device comprising the power/ground interconnects and the massive capacitor  and the second side of the device comprising the one or more signal interconnects. 
Note: introducing a chip support including  a capacitor on the first side (upper) of the device (Fig. 2) would meet the claimed limitations.
Haba discloses a chip support (3) comprising a massive capacitor ([0068], [0164]).
It would have been obvious to one of ordinary skill in the art to introduce a chip support including  a capacitor on the first side (upper) of the device (Fig. 2) in Barowski per Haba and arrive at the claimed invention so as to achieve “balanced high-speed signaling” and/or “reducing system power delivery network (PDN) impedance” per [0068] of Haba.
Regarding claims 14-16, Barowski discloses (claim 14) a method comprising: providing power/ground interconnects (206) on a first side (upper) of a chip assembly (Fig. 2), wherein the power/ground interconnects provide power and ground signaling for one or more chips (202. MPEP 2111, 2112 and/or 2114, [0020]); providing a chip support (204, the term “support” met per MPEP 2111, 2112 and/or 2114) on the first side (upper) of the chip assembly (Fig. 2); providing one or more signal interconnects (210 or a subset thereof) on a second side (bottom) of the chip assembly that is opposite to the first side (Fig. 2), wherein the one or more signal interconnects provide chip signaling for the one or more chips (MPEP 2111, 2112 and/or 2114, [0022]); and locating the one or more chips between (vertically) the first side (upper) of the chip assembly (Fig. 2) comprising the power/ground interconnects (206) and the chip support (204) and the second side (bottom) of the chip assembly (Fig. 2) comprising the signal interconnects (Fig. 2), (claim 15) further comprising coupling at least one of a heat sink component or a heat spreader component (302) adjacent to the power/ground interconnects (Figs. 2-3A, “Possible implementations of power delivery layer 204 will be discussed in detail below” and [0024]), and, (claim 16) further comprising connecting (indirectly at least) a power component (212) to a (one of many) surface of the power/ground interconnects (Fig. 2, “Power delivery layer 204 delivers power (Vdd) and ground from data processing system 212” and “Power delivery layer 204 may be coupled to data processing system 212 using any type of coupling mechanism, such as connectors formed on a system board, cabling to a power supply, or the like”).
Barowksi fails to disclose (claim 14) providing a chip support comprising a massive capacitor on the first side of the chip assembly, and, locating the one or more chips between the first side of the chip assembly comprising the power/ground interconnects and the massive capacitor and the second side of the chip assembly comprising the signal interconnects. 
Note: modifying chip support 204 to include a capacitor would meet the claimed limitations.
Haba discloses a chip support (3) comprising a massive capacitor ([0068], [0164]).
It would have been obvious to one of ordinary skill in the art to modify chip support 204 of Barowski to include a massive capacitor per Haba and arrive at the claimed invention so as to achieve “balanced high-speed signaling” and/or “reducing system power delivery network (PDN) impedance” per [0068] of Haba.
Regarding claims 14-16, alternative interpretation and rejection, Barowski discloses (claim 14) a method comprising: providing power/ground interconnects (206) on a first side (upper) of a chip assembly (Fig. 2), wherein the power/ground interconnects provide power and ground signaling for one or more chips (202. MPEP 2111, 2112 and/or 2114, [0020]); providing one or more signal interconnects (210 or a subset thereof) on a second side (bottom) of the chip assembly that is opposite to the first side (Fig. 2), wherein the one or more signal interconnects provide chip signaling for the one or more chips (MPEP 2111, 2112 and/or 2114, [0022]); and locating the one or more chips between (vertically) the first side (upper) of the chip assembly (Fig. 2) comprising the power/ground interconnects (206) and the second side (bottom) of the chip assembly (Fig. 2) comprising the signal interconnects (Fig. 2), (claim 15) further comprising coupling at least one of a heat sink component or a heat spreader component (302) adjacent to the power/ground interconnects (Figs. 2-3A, “Possible implementations of power delivery layer 204 will be discussed in detail below” and [0024]), and, (claim 16) further comprising connecting (indirectly at least) a power component (212) to a (one of many) surface of the power/ground interconnects (Fig. 2, “Power delivery layer 204 delivers power (Vdd) and ground from data processing system 212” and “Power delivery layer 204 may be coupled to data processing system 212 using any type of coupling mechanism, such as connectors formed on a system board, cabling to a power supply, or the like”).
Barowksi fails to disclose (claim 14) providing a chip support comprising a massive capacitor on the first side of the chip assembly, and, locating the one or more chips between the first side of the chip assembly comprising the power/ground interconnects and the massive capacitor and the second side of the chip assembly comprising the signal interconnects.
Note: introducing a chip support including  a capacitor on the first side (upper) of the chip assembly (Fig. 2) would meet the claimed limitations.
Haba discloses a chip support (3) comprising a massive capacitor ([0068], [0164]).
It would have been obvious to one of ordinary skill in the art to introduce a chip support including  a capacitor on the first side (upper) of the chip assembly (Fig. 2) in Barowski per Haba and arrive at the claimed invention so as to achieve “balanced high-speed signaling” and/or “reducing system power delivery network (PDN) impedance” per [0068] of Haba.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barowski et al. in view of Haba et al. as applied to claims 1 and 14, and further in view of Parker (of record, US 20050242823 A1) and Knight et al. (of record, US 5629838 A).
Regarding claims 8 and 18, Barowski/Haba fails to disclose (claim 8) wherein the one or more signal interconnects include capacitive coupling components, wherein individual ones of the capacitive coupling components are configured to couple to a pin of a plurality of pins, and, (claim 18) wherein the one or more signal interconnects include capacitive coupling components, and further comprising coupling the capacitive coupling components to a plurality of pins connected to a socket.
Parker discloses (claim 8) wherein individual ones of the signal interconnects (22, “The IC 10 may have an array of pads, pins, solder balls or solder columns 22”) are configured to couple to a pin of a plurality of pins (28, “pin spring fingers 28,”, Fig. 3), and, (claim 18), further comprising coupling the signal interconnects (22) to a plurality of pins (28) connected to a socket (12, Fig. 3).
It would have been obvious to one of ordinary skill in the art to include the signal interconnect and pin connection/configuration of Parker in the device of Barowski/Haba so as to provide means for adding/replacing ICs after a board has been manufactured (Parker, [0028], “Some complex integrated circuits are not directly mounted on boards, but are intended to reside in sockets that permit them to be added or replaced after a board is manufactured”).
Barowski/Haba/Parker fail to disclose (claim 8) wherein the one or more signal interconnects include capacitive coupling components, wherein individual ones of the capacitive coupling components are configured to couple to a pin of a plurality of pins, and, (claim 18) wherein the one or more signal interconnects include capacitive coupling components, and further comprising coupling the capacitive coupling components to a plurality of pins connected to a socket. 
Note: replacing signal interconnects 22 of Parker for “capacitive coupling components” would meet the claim.
Knight discloses signal interconnects (14) of a die (11) as capacitive coupling components (“Die half-capacitor 14”, Fig. 1).
It would have been obvious to one of ordinary skill in the art to replace the signal interconnect of Barowski/Haba/Parker for the “half-capacitor” of Knight and arrive at the claimed invention so as to enable means for mounting and remounting a die non-destructively onto pins of a socket (Knight, “Fuzz button power connections, in combination with coupled half-capacitor signal connections 14 and 15, allow die 11 to be successively mounted and removed from substrate 10 non-destructively, which affords significant advantages in terms of testing, repair or performance optimization, as compared to destructive approaches. Such non-destructive mount/remove cycles entail substantially zero forces, torques, or changes in energy across the means 13 for capacitive signaling”).

Claims 1-4 and 14-16  are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. (of record, US 20140225246 A1) in view of Haba et al.
Regarding claims 1-4, Henderson discloses (claim 1) a device comprising: one or more chips (204/206); power/ground interconnects (210/212) on a first side (upper) of the device (Fig. 2), wherein the power/ground interconnects are capable of (MPEP 2111, 2112 and/or 2114) providing power and ground signaling for the one or more chips (Vdd/Vss, Fig. 2); and one or more signal interconnects (unlabeled, shown as solder balls/bumps including a subset thereof) on a second side (bottom) of the device that is opposite to the first side (Fig. 2), wherein the one or more of the signal interconnects are capable of (MPEP 2111, 21112 and/or 2114) providing chip signaling for the one or more chips ([0104], “data signals to components (e.g., active components) of the active region of the second die may travel through the first die”), wherein the one or more chips are coupled (broad term) to the power/ground interconnects and the one or more signal interconnects and are located between (vertically) the first side (upper) of the device (Fig. 2) comprising the power/ground interconnects  and the second side (bottom) of the device (Fig. 2) comprising the one or more signal interconnects (Fig. 2), (claim 2) further comprising at least one of a heat sink component or a heat spreader component (210/212, “Heat Spreader”) that is coupled to and adjacent to a first surface (under 210/212) of the first side (Fig. 2), (claim 3) further comprising a power component (214/216) that is coupled to and adjacent to a second surface (over 210/212) of the first side (Fig. 2), and, (claim 4) wherein the power component (214/216) includes a first power connector (214/216) configured to (none of the element recited hereinafter are explicitly required; only a capability of achieving the claimed subject matter) connect to one or more power supplies and to connect to a second power connector (“the wire bond 214 is coupled to the package substrate 202”, and, “the wire bond 216 is coupled to the package substrate 202” wherein: the power connector 214/216 is capable of being connected to power supplies and a second power connector, Fig. 2).
Henderson fails to disclose  (claim 1) a chip support comprising a massive capacitor located on the first side of the device, and, wherein the one or more chips are coupled to the power/ground interconnects and the one or more signal interconnects and are located between the first side of the device comprising the power/ground interconnects and the massive capacitor  and the second side of the device comprising the one or more signal interconnects.
Note: introducing a chip support including  a capacitor on the first side (upper) of the device (Fig. 2) would meet the claimed limitations.
Haba discloses a chip support (3) comprising a massive capacitor ([0068], [0164]).
It would have been obvious to one of ordinary skill in the art to introduce a chip support including  a capacitor on the first side (upper) of the device (Fig. 2) in Henderson per Haba and arrive at the claimed invention so as to achieve “balanced high-speed signaling” and/or “reducing system power delivery network (PDN) impedance” per [0068] of Haba.
Regarding claims 14-16, Henderson discloses (claim 14) a method comprising: providing power/ground interconnects (204/206) on a first side (upper) of a chip assembly (Fig. 2), wherein the power/ground interconnects provide (MPEP 2111, 2112 and/or 2114) power and ground signaling (Vdd/Vss) for one or more chips (204/206); providing one or more signal interconnects (solder balls/bumps including a subset thereof) on a second side (bottom) of the chip assembly that is opposite to the first side (Fig. 2), wherein  the one or more signal interconnects provide chip signaling for the one or more chips (MPEP 2111, 2112 and/or 2114, [0104]); and locating the one or more chips between (vertically) the first side (upper) of the chip assembly (Fig. 2) comprising the power/ground interconnects and the second side (bottom) of the chip assembly (Fig. 2) comprising the signal interconnects (Fig. 2), (claim 15) further comprising coupling at least one of a heat sink component or a heat spreader component (210/212) adjacent to the power/ground interconnects (Fig. 2), and, (claim 16) further comprising connecting a power component (214/216) to a surface of the power/ground interconnects (Fig. 2).
Henderson fails to disclose (claim 14) providing a chip support comprising a massive capacitor on the first side of the chip assembly, and, locating the one or more chips between the first side of the chip assembly comprising the power/ground interconnects and the massive capacitor and the second side of the chip assembly comprising the signal interconnects.
Note: introducing a chip support including  a capacitor on the first side (upper) of the chip assembly (Fig. 2) would meet the claimed limitations.
Haba discloses a chip support (3) comprising a massive capacitor ([0068], [0164]).
It would have been obvious to one of ordinary skill in the art to introduce a chip support including  a capacitor on the first side (upper) of the chip assembly (Fig. 2) in Barowski per Haba and arrive at the claimed invention so as to achieve “balanced high-speed signaling” and/or “reducing system power delivery network (PDN) impedance” per [0068] of Haba.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson et al. in view of Haba et al. as applied to claims 1 and 14 above, and further in view of Parker and Knight et al..
Regarding claims 8 and 18, Henderson/Haba fails to disclose (claim 8) wherein the one or more signal interconnects include capacitive coupling components, wherein individual ones of the capacitive coupling components are configured to couple to a pin of a plurality of pins, and, (claim 18) wherein the one of more  signal interconnects include capacitive coupling components, and further comprising coupling the capacitive coupling components to a plurality of pins connected to a socket.
Parker discloses (claim 8) wherein individual ones of the signal interconnects (22, “The IC 10 may have an array of pads, pins, solder balls or solder columns 22”) are configured to couple to a pin of a plurality of pins (28, “pin spring fingers 28,”, Fig. 3), and, (claim 18), further comprising coupling the signal interconnects (22) to a plurality of pins (28) connected to a socket (12, Fig. 3).
It would have been obvious to one of ordinary skill in the art to include the signal interconnect and pin connection/configuration of Parker in the device of Henderson/Haba so as to provide means for adding/replacing ICs after a board has been manufactured (Parker, [0028], “Some complex integrated circuits are not directly mounted on boards, but are intended to reside in sockets that permit them to be added or replaced after a board is manufactured”).
Henderson/Haba/Parker fail to disclose (claim 8) wherein the one or more signal interconnects include capacitive coupling components, wherein individual ones of the capacitive coupling components are configured to couple to a pin of a plurality of pins, and, (claim 18) wherein the one or more signal interconnects include capacitive coupling components, and further comprising coupling the capacitive coupling components to a plurality of pins connected to a socket. 
Note: replacing signal interconnects 22 of Parker for “capacitive coupling components” would meet the claim.
Knight discloses signal interconnects (14) of a die (11) as capacitive coupling components (“Die half-capacitor 14”, Fig. 1).
It would have been obvious to one of ordinary skill in the art to replace the signal interconnect of Henderson/Haba/Parker for the “half-capacitor” of Knight and arrive at the claimed invention so as to enable means for mounting and remounting a die non-destructively onto pins of a socket (Knight, “Fuzz button power connections, in combination with coupled half-capacitor signal connections 14 and 15, allow die 11 to be successively mounted and removed from substrate 10 non-destructively, which affords significant advantages in terms of testing, repair or performance optimization, as compared to destructive approaches. Such non-destructive mount/remove cycles entail substantially zero forces, torques, or changes in energy across the means 13 for capacitive signaling”).

Response to Arguments
Applicant’s arguments, see p. 10-11, filed 5.10.2022, with respect to overcoming the objections to the drawings/specification and written description rejections have been fully considered and are persuasive.  
Applicant’s arguments, see p. 12-16, filed 5.10.2022, with respect to the prior art of record being silent with respect to the now claimed chip support comprising a massive capacitor (claims 1 and 14) have been fully considered and are persuasive.  Haba et al. is introduced by the examiner to address said limitation; see rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/Primary Examiner, Art Unit 2894